t c summary opinion united_states tax_court mehrdad hamzeye langroudi petitioner v commissioner of internal revenue respondent docket no 9489-06s filed date mehrdad hamzeye langroudi pro_se james h harris jr for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes and accuracy-related_penalties under sec_6662 as follows year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure dollar_figure after concessions the issues we must decide are whether petitioner’s wage income from residencies in anesthesiology in and was exempt from federal_income_tax pursuant to the tax_convention between the united_states and belgium the treaty and whether petitioner is liable for accuracy-related_penalties under sec_6662 respondent subsequently issued a form_4549 supplement to the notice_of_deficiency supplement which reflects a reduction in the determined and to dollar_figure and dollar_figure respectively as a result of the reduced deficiency determinations the supplement reduces the determined and penalties to dollar_figure and dollar_figure respectively the parties stipulated that petitioner received unreported dividend and interest_income in and anesthesiology associates of boro park l l p paid petitioner dollar_figure in miscellaneous income during as a result respondent determined that petitioner was liable for self-employment_tax petitioner did not dispute respondent’s determination that he was liable for self-employment_tax on nonemployee compensation in background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in newport news virginia petitioner is a citizen of the kingdom of belgium belgium however he has resided in the united_states from june of through the present on date petitioner began a 1-year residency in internal medicine at fairview hospital a cleveland clinic hospital and he completed it on date fairview hospital paid petitioner wages of dollar_figure in petitioner began a residency in anesthesiology at maimonides medical center on date and he completed it on date maimonides medical center paid petitioner wages of dollar_figure in and dollar_figure in in addition university group medical associates paid petitioner wages of dollar_figure in petitioner filed a form 1040nr u s nonresident_alien income_tax return in which he reported wages of dollar_figure as income exempt by a treaty on his return petitioner listed his occupation in the united_states as anesthesia trainee respondent subsequently requested that petitioner provide petitioner resided in new jersey at the time of trial information concerning his claim that his income was exempt from federal_income_tax in response petitioner submitted a second form 1040nr and attached a photocopied article regarding the treaty that exempts particular belgian residents who are temporarily in the united_states from u s income_tax in certain circumstances on this second form 1040nr petitioner listed his occupation in the united_states as anesthesia trainee in training petitioner filed a form 1040nr in which he reported wages of dollar_figure and miscellaneous income of dollar_figure as income exempt by a treaty he listed his occupation in the united_states as anesthesia trinee sic on date respondent issued to petitioner a notice_of_deficiency for the and tax years in which he explained that maimonides medical center and fairview hospital are not universities or other ‘recognized educational_institution s ’ the income you received is not exempt from u s income_tax under article of the income_tax treaty between belgium and the united_states respondent issued to petitioner a form_4549 supplement to the notice_of_deficiency supplement asserting adjustments that decreased petitioner’s deficiencies and sec_6662 penalties from what was determined in the notice_of_deficiency in the supplement and pursuant to article of the treaty respondent asserted that the first dollar_figure of petitioner’s earned_income for and is exempt from u s income_tax the supplement also explains the reason for respondent’s determination regarding petitioner’s claim that all of his wages were exempt from income_tax in the supplement respondent states article of the treaty between the united_states and belgium allows residents of belgium to exempt from united_states taxation income received for the primary purpose of teaching or engaging in research or both from a university or other recognized educational_institution for a period of years from the date of arrival if invited by the united_states government or of a university or other recognized educational_institution you did not show that you were invited to work for the primary purpose of teaching or research you stated on your income_tax return that your occupation was ‘anesthesia trainee’ and that your purpose for coming to the united_states was for ‘training medical specialty sic on date we received your signed response to our request for additional information regarding your claim for treaty benefits your response included a work phone number at maimonides medical center for resident training which shows that you were still in residency training as of that date that shows that you were not in the united_states for the primary purpose of teaching or research in the certificates you provided from fairview hospital and maimonides medical center show that you were in the united_states as a resident in internal medicine and anesthesiology which means your primary purpose was residency not teaching or research based on the above facts the income you received is not exempt from u s income_tax under article of the income_tax treaty between belgium and the united_states article of the treaty allows you to exempt up to dollar_figure of earned_income per year for the first five tax years you are present in the us for training if you were a resident of belgium prior to coming to the us since you meet those requirements the first dollar_figure of your earned_income for and is exempt from us income_tax as shown above petitioner timely filed a petition with this court discussion petitioner argues that all of hi sec_2002 and wage income from his residencies at fairview hospital and maimonides medical center is exempt from taxation pursuant to article of the treaty articles and of the treaty provide article teachers an individual who is a resident of one of the contracting states at the time he becomes temporarily present in the other contracting state and who at the invitation of the government of that other contracting state or of a university or other recognized educational_institution in that other contracting state is temporarily present in that other contracting state for the primary purpose of teaching or engaging in research or both at a university or other recognized educational_institution shall be exempt from tax by that other contracting state on his income from personal services for teaching or research at such university or educational_institution for a period not exceeding years from the date of his arrival in that other contracting state this article shall not apply to income from research if such research is undertaken not in the public interest but primarily for the private benefit of a specific person or persons article students and teachers a an individual who is a resident of one of the contracting states at the time he becomes temporarily present in the other contracting state and who is temporarily present in that other contracting state for the primary purpose of i studying at a university or other recognized educational_institution in that other contracting state or ii securing training required to qualify him to practice a profession or professional specialty or iii studying or doing research as a recipient of a grant allowance or award from a governmental religious charitable scientific literary or educational_organization shall be exempt from tax by that other contracting state with respect to amounts described in subparagraph b for a period not exceeding taxable years from the date of his arrival in that other contracting state b the amounts referred to in subparagraph a are i gifts from abroad for the purpose of his maintenance education study research or training ii the grant allowance or award and iii income from personal services performed in that other contracting state in an amount not in excess of big_number united_states dollars or its equivalent in belgian francs for any taxable_year convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income u s -belg arts date u s t in order to meet the requirements of article of the treaty petitioner would have to be temporarily present in the u s for the primary purpose of teaching or engaging in research petitioner argues that he accepted his residencies because he was offered the opportunity to research teach and receive additional training in a subspecialty that he considered important and useful at trial respondent called dr ketan shevde who was chairman of anesthesia at maimonides medical center in and to testify as to the primary purpose of petitioner’s residency dr shevde testified as follows respondent’s counsel what was the petitioner hired to do while at maimonides dr shevde he was hired to do training in anesthesiology for three years q did you hire the petitioner or did maimonides hire the petitioner as a teacher a no q did they hire the petitioner as a researcher a no dr shevde went on to say that although teaching and research are part of a resident’s function the emphasis really is on teaching residents how to give anesthesia and to become anesthesiologists at the end of the training finally dr shevde summarized his testimony by stating as follows the primary purpose of a residency in anesthesiology is to train residents to give anesthesia and to become consultants in anesthesiology and to pass the boards that are given by the american board_of anesthesiology at the end of their training that includes some amount of research and it also includes some amount of teaching but those are minor roles compared to the major role which is that of becoming an anesthesiologist dr shevde’s testimony clearly demonstrates that the primary purpose of petitioner’s residency was to train in anesthesiology rather than to teach or to perform research petitioner himself listed his occupation as an anesthesia trainee on all three of the tax returns filed for and given petitioner’s testimony that both fairview hospital and maimonides medical center were basically and fundamentally no different from each other with respect to achieving objectives for themselves residents teachers and researchers it is clear that article of the treaty is inapplicable to petitioner’s residencies with respect to the accuracy-related_penalty under sec_6662 the commissioner has the burden of production sec_7491 to prevail the commissioner must produce sufficient evidence that it is appropriate to apply the penalty to the taxpayer 116_tc_438 once the commissioner meets his burden of production the as previously explained the deficiencies for which respondent argues and the basis for respondent’s determinations were not fully set forth until respondent supplemented his notice_of_deficiency since the evidence presented by the parties clearly establishes that the primary purpose of petitioner’s residencies was to train in anesthesiology we have no reason to decide which party would bear the burden_of_proof taxpayer bears the burden of supplying sufficient evidence to persuade the court that the commissioner’s determination is incorrect id pincite sec_6662 provides an accuracy-related_penalty equal to percent of the underpayment required to be shown on a return due to negligence or disregard of rules or regulations sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see higbee v commissioner supra pincite this determination is made based on all the relevant facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant higbee v commissioner supra pincite petitioner filed hi sec_2002 and income_tax returns and reported all of his income from wages at the time of filing petitioner was new to this country and unfamiliar with the u s tax system let alone the intricacies of the tax_convention between the united_states and belgium even respondent had difficulty applying the treaty to petitioner’s situation as evidenced by the necessity of issuing a supplement to his original notice_of_deficiency we hold that petitioner is not liable for the accuracy-related_penalties under sec_6662 to reflect the foregoing decision will be entered under rule
